Citation Nr: 1339426	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to February 4, 1965, and February 8, 1965, to January 1990. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision.   The Veteran filed a notice of disagreement (NOD) in July 2010, and the RO issued a statement of the case (SOC) in August 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012.  

In October 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

After the August 2012 statement of the case (SOC), the Veteran submitted additional medical evidence to the Board, in September 2013.

In November 2013, Deputy Vice Chairman of the Board granted a motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of the   November 2013 brief by the Veteran's representative. 

For reasons expressed below, the matter on appeal us being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.






REMAND

At the outset, the Board notes, as above, that in September 2013, the Veteran submitted additional evidence directly  to the Board.  However, there is no waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  Thus, the Board finds that the issue on appeal must be remanded in order for the RO to consider the evidence, in the first instance, and to issue an supplemental SOC reflecting such consideration,.  

However, the Board also finds that, prior to the RO's readjudication of the claim, additional RO action to develop the claim is warranted.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b). 

In this case, the Veteran has been granted  service connection for bursitis of the right shoulder (assigned a 20 percent disability rating from December 1, 2009); degenerative disc disease of the lumbar spine (assigned a 10 percent disability rating from February 1, 1990, and 20 percent disability rating from December 1, 2009); arthritis of the right knee (assigned a 10 percent disability rating from December 1, 2009); arthritis of the left knee (assigned a 10 percent disability rating from December 1, 2009); bursitis of the left shoulder (assigned a 0 percent (noncompensable rating) from February 1, 1990, and a 10 percent disability rating from December 1, 2009); instability of the right knee (assigned a 10 percent disability rating from December 1, 2009); instability of the left knee (assigned a 10 percent disability rating from December 1, 2009); as well as hemorrhoids and right inguinal hernia (each assigned a noncompensable rating, from February 1, 1990).  The Veteran's combined disability rating was 30 percent from February 1, 1990, and 70 percent effective December 1, 2009.  Thus, since December 1, 2009, the Veteran has met the minimum criteria for schedular TDIU under 38 C.F.R. § 4.16(a).  Therefore, it must be determined if the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran underwent VA examination in June 2010.  The report of examination reflects the Veteran's report of being a prison guard for 14 years.  After he retired, he worked for a car dealership for three years until it closed.  He reported that he looked for jobs but he could not find one.  The VA examiner stated that the Veteran's degenerative disc disease of the lumbar spine and his bilateral shoulder bursitis affected his occupation and he was assigned different duties and had increased absenteeism; he was also assigned different duties because of his service-connected bilateral knee disabilities.  In addition, for both his lumbar spine and bilateral knee disabilities, he had decreased mobility and problems with lifting, carrying, and pain. He was unable to sit or walk too long due to pain in the back and he was unable to carry or lift heavy items.  His bilateral shoulder bursitis affected his occupational activities because he had problems with heavy lifting and carrying, difficulty reaching, decreased strength, and pain.  Range of motion in his right shoulder was described as limited, and because of pain, his ability to lift or reach above shoulder level.  The VA examiner opined that the Veteran could function in an occupational environment with his service-connected disabilities with limitation and then listed six limitations.

On VA knee examination in June 2012, the examiner opined that the Veteran's knee condition did not impact his ability to work.  It was further stated that though the Veteran was not currently employed, he volunteered at a local care center and that he had to leave his job at the prison due to his back and knees. 

The Board finds that neither of the opinions obtained is sufficient to adjudicate the Veteran's claim for  TDIU.  The June 2010 VA examiner stated all of the Veteran's physical limitations that would stop him from working a physical job and a sedentary job, yet still concluded that he could work.  The examiner did not clearly express his rationale for finding that the Veteran was able to obtain or retain substantially gainful employment.  Further, while the June 2012 VA examiner found that the Veteran's knee disabilities  did not impact his ability to work, his report indicated that the Veteran stopped working because of his service-connected bilateral knee disabilities and service-connected back disability; thus, the opinion appears internally inconsistent.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Under the circumstances, the Board finds that further examination to obtain an adequate medical opinion addressing the Veteran's employability-based on full consideration of the Veteran's documented medical history and assertions, and supported by clear, fully-stated rationale-is needed to resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised that failure to report to the  scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).   See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file currently contains records from the Central Texas Health Care System.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.   The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding records of evaluation and/or treatment of the Veteran from Central Texas Health Care System.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo a VA examination to obtain an opinion  addressing his employability.   The entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.   All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should review the claims file, to include the prior examination reports.  The physician should fully describe the functional effects of the Veteran's service-connected disabilities (specifically, his degenerative disc disease of the lumbar spine, his bursitis of the left shoulder, and his right and left knee disabilities) on his ability to perform the mental and physical acts required for employment.

Then, the examiner should render an opinion, consistent with sound medical judgment, opine as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, render him unable to obtain or retain substantially gainful employment.  

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.   After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for TDIU.

If the Veteran fails, without good cause, to report to the examination scheduled, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


